The judgment of the court was pronounced by
Eustis, C. J.
This case is not to be distinguished from that of Short against the defendants, 4th Ann. 281. The arguments adduced were all fully considered in that case.
The cases are anomalous, arising under the peculiar legislation, State and municipal, relating to the corporation of New Orleans and the municipalities which succeeded it. We find no reason to change our conclusions on this subject.
The judgment of the district court is therefore affirmed, with costs.